PER CURIAM
In this involuntary commitment case, the trial court found appellant to be mentally retarded and subject to involuntary commitment because his retardation caused him to be a danger to himself and others, as well as unable to provide for his basic personal needs. ORS 427.215; ORS 427.290. On appeal, appellant contends that the record contains insufficient evidence to support the order of involuntary commitment. The state concedes that the record is legally insufficient to prove the grounds for commitment. On de novo review, ORS 19.415(3); State v. Neal, 150 Or App 432, 434, 946 P2d 367 (1997) (citing State v. O’Neill, 274 Or 59, 545 P2d 97 (1976)), we agree that the record is insufficient and that the trial court erred.
Reversed.